Citation Nr: 0910705	
Decision Date: 03/23/09    Archive Date: 04/01/09

DOCKET NO.  07-31 880	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to a plot or intermittent allowance.


ATTORNEY FOR THE BOARD

Kristy L. Zadora, Associate Counsel


INTRODUCTION

The Veteran had active duty service from September 1950 to 
December 1951.  He died on September [redacted], 2006.  Appellant is 
the Veteran's son.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of an October 2006 decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) 
denying the Appellant's claim for a plot or interment 
allowance.


FINDINGS OF FACT

1.  The Veteran died on September [redacted], 2006.

2.  The Veteran was eligible for burial in a national 
cemetery but was not buried in such a cemetery, and is not 
otherwise precluded from receiving a plot allowance.

3.  The Appellant incurred the expenses of the Veteran's 
burial plot and internment.


CONCLUSION OF LAW

The criteria for entitlement to a nonservice connected plot 
or interment allowance have been met. 38 U.S.C.A. §§ 2303(b), 
5107 (West 2002); 38 C.F.R. §§ 3.1600(f), 38.620 (2008). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326(a) (2008).

The VCAA is not applicable where further assistance would not 
aid the appellant in substantiating his claim.  Wensch v. 
Principi, 15 Vet App 362 (2001); see 38 U.S.C.A. § 
5103A(a)(2) (Secretary not required to provide assistance 
"if no reasonable possibility exists that such assistance 
would aid in substantiating the claim"); see also VAOPGCPREC 
5-2004; 69 Fed. Reg. 59989 (2004) (holding that the notice 
and duty to assist provisions of the VCAA do not apply to 
claims that could not be substantiated through such notice 
and assistance).  In view of the Board's favorable decision 
in this appeal, further assistance is unnecessary to aid the 
veteran in substantiating his claim.  

When a veteran dies from nonservice connected causes, a 
specified amount may be paid as a plot or interment 
allowance.  Entitlement to a plot or interment allowance 
requires that the deceased Veteran to be eligible for the 
burial in a national cemetery and to have not been buried in 
such a cemetery, and to have complied with the application 
procedures outlined in §§ 3.1601 through 3.1610.  See 
38 U.S.C.A. § 2303; 38 C.F.R. § 3.1600(f).

The Veteran's certificate of death shows that he was buried 
at McMillian Cemetery in McMillian, Oklahoma following his 
death in September 2006.  Appellant indicated in his October 
2006 Application for Burial Benefits that the Veteran's 
burial was not in a national cemetery or cemetery owned by 
the government.

The Veteran has also declared that he used his funds to pay 
the burial costs, and has submitted an agreement whereby he 
undertook to pay the cost of the Veteran's funeral.

The Veteran served during the Korean War and was thus 
entitled to burial in a National Cemetery.  See 38 C.F.R. 
§ 38.620.  The record clearly establishes that the Veteran's 
remains were not buried at such a cemetery.  Further, there 
is nothing in the record that suggests that payment of a plot 
allowance would be precluded under 38 C.F.R. §§  3.1601 
through 3.1610.

The Board notes that appellant's argument, as outlined in his 
notice of disagreement and substantive appeal, that the 
Veteran did not have the opportunity to be transported to a 
VA facility prior to his death due to the severity of his 
condition.  This contention was presented in response to the 
October 2006 administrative decision denying the appellant's 
purported claim for a nonservice connected burial allowance.  
However, a review of the claims folder reveals that no such 
claim was made by the appellant, and the Board therefore need 
not address this contention.


ORDER

Entitlement to a nonservice connected plot allowance is 
granted.


____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


